         Case 1:20-cv-06201-JSR Document 39 Filed 03/29/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARC RICHARDSON,

              Plaintiff,                     20-cv-6201 (JSR)

         -against-                           ORDER

 COMPLEX MEDIA, INC., et al.,

              Defendants.




JED S. RAKOFF, U.S.D.J.

    On March 24, 2021, the parties in this case informed the Court

that they have reached a settlement. Accordingly, the case is

hereby dismissed with prejudice, but with leave to any party to

move within 30 days from the date hereof to reopen the case and

proceed to trial if the settlement is not fully effectuated.

    SO ORDERED.

Dated:       New York, NY                 ________________________

             March 29, 2021               JED S. RAKOFF, U.S.D.J.




                                      1
